Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al., WO 2019/212008.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent 2021/0130666 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
This reference shares in common a plurality of inventors and, therefore, Applicant is assuredly familiar with the contents of its disclosure.  Accordingly, and in the name of brevity, the Examiner will only cite to the most salient passages without further description.  See [0002-0003,0016-0020,0026,0064,0087-0088].  Concerning the limitation directed to Si-H content in the claimed organohydrogensiloxane (a2), it is noted that the Specification at the bottom of page 16 and the reference at paragraph [0064] advocate using organohydrogensiloxanes having the same molar quantities of hydrosilyl groups expressed as a molar percentage of all silicon-bound substituents.  Where the fraction of silicon-bound hydrogen atoms is the same, and the same preferred alkyl substituents are used, the SiH content in terms of mol/kg will, likewise, be equivalent.
Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/216732.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent 2020/0109325 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
This reference shares in common a plurality of inventors and, therefore, Applicant is assuredly familiar with the contents of its disclosure.  Accordingly, and in the name of brevity, the Examiner will only cite to the most salient passages without further description.  See [0003,0017,0023,0050,0061].  Concerning the limitation directed to Si-H content in the claimed organohydrogensiloxane (a2), it is noted that the Specification at the bottom of page 16 and the reference at paragraph [0050] advocate using organohydrogensiloxanes having the same molar quantities of hydrosilyl groups expressed as a molar percentage of all silicon-bound substituents.  Where the fraction of silicon-bound hydrogen atoms is the same, and the same preferred alkyl substituents are used, the SiH content in terms of mol/kg will, likewise, be equivalent.
Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/100966 A1.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent 2022/0002602 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
This reference shares in common a plurality of inventors and, therefore, Applicant is assuredly familiar with the contents of its disclosure.  Accordingly, and in the name of brevity, the Examiner will only cite to the most salient passages without further description.  See [0003,0014-0018,0041].  Concerning the limitation directed to Si-H content in the claimed organohydrogensiloxane (a2), it is noted that the Specification at the bottom of page 16 and the reference at paragraph [0041] advocate using organohydrogensiloxanes having the same molar quantities of hydrosilyl groups expressed as a molar percentage of all silicon-bound substituents.  Where the fraction of silicon-bound hydrogen atoms is the same, and the same preferred alkyl substituents are used, the SiH content in terms of mol/kg will, likewise, be equivalent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koellnberger et al., U.S. Patent Application Publication No. 2014/0150972.
	The description of claimed component (A) is significantly broad in its scope encompassing any combination of an alkenyl-functional polysiloxane and organohydrogensiloxane provided that the other substituents are alkyl groups.  The base polymer and crosslinker reacted together via a platinum-catalyzed hydrosilylation reaction as defined in paragraph [0026] of the reference and exemplified in Examples 1 and 2 is perhaps even broader to the extent that the crosslinker is not necessarily confined to polysiloxanes containing only hydrosilyl groups and silicon-bound alkyl substituents but the Examiner takes notice of their obviousness as the vast majority of organohydrogensiloxanes employed in hydrosilylation-curable compositions do not contain functional groups other than the SiH moieties.  That is, it is obvious that all of the organo groups would be hydrocarbon substituents.
	The Examiner will concede both (i) that the reference is silent as to the Si-H content expressed in terms of mol/kg and (ii) the Specification documents a higher heat stability observed in the crosslinkable polymer compositions that use an organohydrogensiloxane with a SiH content exceeding 5.0 relative to those having a SiH content beneath this threshold.  Koellnberger states that the crosslinker added is that “capable of fully crosslinking the (base vinyl-functional) polymer”.  One of ordinary skill will appreciate that this may be achieved by using organohydrogensiloxanes with a larger SiH content in smaller amounts or a low-content organohydrogensiloxane in higher quantities.  Further, it is unsurprising that more densely-crosslinked polymers exhibit better thermal stability.  This relationship is documented in WO 2018/051158 [0009], WO 2019/045336 (abstract), and DE 2012 104363 (abstract).  Thus, Applicant is not entitled to a patent predicated on the existing assertion of unexpected results.
	Finally, [0033] mentions condensates derived from silanol-terminated polysiloxanes and glycidoxypropyltrimethoxysilane, the product of which is an epoxy-modified polyorganosiloxane.
	As for claims 8-10, the background section makes clear that the intended application of the prior art composition is as an adhesive for bonding a wafer to a support so that grinding/thinning operations carried out on the wafer that reduce its thickness (with a concomitant loss in strength) won’t lead to breakage.  See [0003-0005].  Heating of the adhesive sandwiched between the wafer and support is not expressly disclosed but one of ordinary skill familiar with hydrosilylation-curable polysiloxane formulations will recognize that they must be heated to promote curing at a reasonable rate.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 16, 2022


/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765